     CASE 0:18-cv-03275-JRT-DTS Document 5-1 Filed 01/16/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                               Civil No. 18-3275 (JRT-DTS)


CHERRON MARIE PHILLIPS,                   )
                                          )
              Petitioner,                 )      CERTIFICATE OF SERVICE
                                          )
       v.                                 )
                                          )
NANNETTE BARNES, Warden                   )
FCI Waseca,                               )
                                          )
              Respondent.                 )

       I hereby certify that on January 16, 2019 I caused the following documents:

   RESPONDENT’S RESPONSE TO PETITIONER’S OBJECTIONS TO THE
       MAGISTRATE’S REPORT AND RECOMMENDATION AND
                   CERTIFICATE OF SERVICE

to be filed electronically with the Clerk of Court through ECF, and I further certify that I

caused a copy of the foregoing documents to be mailed by first class mail, postage paid, to

the following non-ECF participant:

Addressee:

Cherron Marie Phillips
#45209-424
FCI Waseca
PO Box 1731
Waseca, MN 56093


                                                 s/ Ana H. Voss
                                                 ANA H. VOSS
                                                 Assistant United States Attorney
